Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0171
               Lower Tribunal Nos. 19-5935 CC, 20-165 AP
                          ________________


                            Victor R. Griffin,
                                  Appellant,

                                     vs.

              City of Sweetwater Police Department,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

     Victor R. Griffin, in proper person.

     The Law Office of Ray Garcia, P.A., and Ray Garcia and Nicole M.
Garcia, for appellee.


Before FERNANDEZ, HENDON and BOKOR, JJ.

     BOKOR, J.
      Victor R. Griffin, appearing pro se in both the trial court and as

appellant here, filed a complaint in county court, seeking recovery of

monies seized by appellee under the Florida Contraband Forfeiture Act.

See Fla. Stat. §§ 932.701-932.7062. Appellant alleged a wide array of

bases for recovery, and appellant sought dismissal of the complaint,

amended complaint, and second amended complaint.              The trial court

granted each motion to dismiss, in whole or in part, and finally granted a

dismissal of the second amended complaint in its entirety and with

prejudice. 1 Appellant timely appeals the trial court’s order of dismissal with

prejudice.


1
  Appellant makes much ado about the impropriety of the August 5, 2020
order, now on appeal, originally being an order of dismissal without
prejudice, later changed to a dismissal with prejudice. Appellee moved to
dismiss the second amended complaint with prejudice. However, the order
that resulted from the hearing granted the dismissal without prejudice.
Appellee moved for clarification and the trial court entered a corrected
order of dismissal with prejudice. Appellant seems to argue that the trial
court intended to dismiss the complaint without prejudice, so this corrected
order should not be permitted to stand. As we do not have the benefit of a
transcript of any hearing, we must assume the trial court’s entry of a
corrected order reflects the trial court’s expressed intention at the hearing.
See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.
1979). Additionally, if the trial court originally intended to dismiss without
prejudice and later changed its mind, the trial court possesses “inherent
authority to reconsider and, if deemed appropriate, alter or retract any of its
nonfinal rulings prior to entry of the final judgment or order terminating an
action . . . .” Seigler v. Bell, 148 So. 3d 473, 478–79 (Fla. 5th DCA 2014)
(citing Silvestrone v. Edell, 721 So. 2d 1173, 1175 (Fla. 1998)). We
therefore find no basis to conclude that there was anything procedurally

                                      2
             FACTUAL AND PROCEDURAL BACKGROUND

      The basic factual background, greatly condensed since most of it is

irrelevant at this stage of the pleadings, starts with appellant taking a six-

month trip to Ghana for some internet gambling. He allegedly intended to

fund the gambling portion of this monthslong junket by sending $7,000 of

money orders (interestingly, not one money order for the full amount but

multiple smaller-denomination money orders) from Ghana to an internet

sports book in Panama.         However, the City of Sweetwater Police

Department intercepted the money orders in the United States. Appellant

caught wind of the seizure and got in contact with representatives of

appellees to figure out what happened and why.

      Without any resolution, and with the Sweetwater Police Department

in possession of the seized gambling funds, Appellant filed a lawsuit in

county court seeking return of the seized funds alleging a variety of

procedural defects and substantive arguments purporting to show that he

would have prevailed in any forfeiture action. Appellant contends the

seizure of the funds did not comply with the requirements of the Florida

Contraband Forfeiture Act in several aspects, most relevant for our review,


improper with the genesis of the August 5, 2020 corrected order. This
opinion addresses the merits of the appeal—whether the trial court erred as
a matter of law in granting a dismissal with prejudice.

                                      3
that he did not receive notice of the seizure and claim for forfeiture as

required by section 932.703(3)(a).2

     Appellee moved to dismiss the original complaint, but appellant filed

an amended complaint. Appellee then moved to dismiss the amended

complaint, which motion was heard by the trial court. On January 8, 2020,

the trial court granted the motion to dismiss in part and denied it in part.

The January 8, 2020 order specifically denied appellee’s lack of standing

argument.    Instead, the order granted dismissal without prejudice and

required appellant to specify the basis for recovery (“i.e., to specify what

Defendant allegedly did wrong”) and noted that the exhibits need to be

attached to each iteration of the complaint.




2
  The action on appeal is NOT a forfeiture proceeding. Accordingly, we take
no position as to the merits of appellee’s defenses if they had been
presented in a forfeiture hearing. We note however that any such defense
or argument as to the merits of the forfeiture, or defenses thereto, would
only be proper in the context of a forfeiture proceeding and cannot form the
basis of a standalone claim. See, e.g., Fla. Stat. § 932.704 (establishing
forfeiture proceedings as a circuit court cause of action brought by the
agency seeking seizure of alleged contraband). Appellant’s most pertinent
factual and legal basis, likely the only one permitted in the underlying cause
of action, is that appellee failed to provide him with the proper notice and
therefore violated his procedural due process rights under the forfeiture
statute. Accordingly, as explained herein, this appeal focuses on whether it
was appropriate to dismiss THIS stand-alone claim with prejudice to the
extent that appellant alleges he was never provided with the statutorily-
required notice of seizure and opportunity to contest such seizure.

                                      4
      Appellant then filed a second amended complaint. Appellee again

moved to dismiss, focusing on the conclusory nature of the allegations, the

“jumble” of law and facts, and the purported lack of clarity as to the relief

sought.   Additionally, appellee argues that dismissal is proper due to

appellant’s failure to request a hearing within 15 days of receipt of the

notice that was sent via certified mail, and the applicability of a statute of

limitations. On August 5, 2020 the unelaborated order of dismissal was

issued with prejudice. This appeal ensues.

                                    ANALYSIS

      Where a trial court grants a motion to dismiss with prejudice based

on too many attempts to plead a cognizable complaint, we review such

dismissal for abuse of discretion. See Kohn v. City of Miami Beach, 611

So. 2d 538, 539 (Fla. 3d DCA 1992). “While there is no magical number of

amendments which are allowed, we have previously observed that with

amendments beyond the third attempt, dismissal with prejudice is generally

not an abuse of discretion.” Id. While we do not hold pro se litigants to any

lesser standards of compliance with the law and relevant rules of court, we

also note that we cannot hold them to a greater standard. Here, appellant

has only been permitted two attempts at amendment. Therefore, the

unelaborated order of dismissal of the amended complaint, with prejudice,



                                      5
based on a supposed lack of clarity of the pleadings alone, constitutes an

impermissible abuse of discretion under the circumstances.

     Notwithstanding the number of amendments, the court would be

within its rights to limit amendment based on futility if it were apparent on

the face of the pleadings that no combination of facts and legal standards

would allow recovery. To the extent this is the basis of the dismissal, we

review such a finding of a failure to state a claim de novo.            See

Laptopplaza, Inc. v. Wells Fargo Bank, NA, 276 So. 3d 375, 378 n.5 (Fla.

3d DCA 2019).

      Indeed, there appear to be significant issues with some of

appellant’s theories of recovery. To wit, many of the possible causes of

action or avenues of recovery would be appropriately brought up only in

defense to the forfeiture proceeding, which, as explained, this isn’t. 3 The

one issue, however, that jumps out of all complaints, from the first to the

most recent, and shows at least a cognizable claim on its face, is that

appellant alleges that he never got notice of the seizure of the money

orders and his right to contest such seizure in a forfeiture proceeding.



3
  The fact that dismissal may be appropriate for some claims or on some
legal theories does not render the properly pled portions insufficient.
Instead, the court may dismiss in part, or dismiss certain claims without
dismissing the properly pled portions.

                                     6
Simply put, dismissing the cognizable claim of a failure to provide statutory

notice constitutes reversible error under any standard of review. 4

      Nor can we discern any alternative basis to support dismissal with

prejudice of the entire operative complaint. Appellee argues in the most

recent motion to dismiss that if the court can find a cognizable claim, “then

it should be dismissed for failing to comply and respond to the notice by

U.S. Certified mail within the 15 days and as required by Sec.

932.703(3)(a).”    Appellee’s argument here misses the mark for two

reasons. First, it belies appellee’s argument that the complaint fails to state

a claim when appellee was able to discern from the complaint (and

incorporate in the motion to dismiss) exactly the factual and legal predicate

for the claim of lack of notice. Instead, the claim is exactly what appellee

suggests—it is a claim that the ultimate forfeiture was procedurally

improper because appellee allegedly failed to comply with the notice

procedure required by the operative statute. Second, to the extent that

appellee is correct that appellee sent such a notice by certified mail in

compliance with the statute, absent anything of which we can appropriately

4
 Most of the legal arguments would be appropriate only in a forfeiture
proceeding and therefore cannot state a claim here. However, it would be a
violation of any concept of due process to accept appellee’s argument that
appellant cannot proceed on a lack of statutory notice claim because he
didn’t seek an adversarial forfeiture proceeding under the statute within 15
days of receiving the notice he claims he never got.

                                      7
take judicial notice at this stage of the proceedings (i.e., res judicata based

on a finding from another court, something attached to the complaint that

contradicts the assertion that it was not sent), that constitutes a contested

factual issue not properly resolved by a motion to dismiss.

      Specifically, appellant alleges he did not receive the notice, which is

sufficient here to defeat a motion to dismiss on that issue. Similarly, the

statute of limitations defense raised by appellee is not readily apparent on

the face of the complaint or attachments.          Both may be affirmative

defenses and, as appropriate, bases for summary judgment. But they

cannot support a dismissal of that well-pled portion of the operative

complaint.

                                  CONCLUSION

      Therefore, the trial court’s order of dismissal with prejudice is affirmed

in part as it pertains to claims other than that claim based on appellant’s

contention that appellee failed to comply with statutory notice provisions.

The order is reversed in part as it pertains to the claim alleging lack of

compliance with a legal duty of notice pursuant to the statute.

      Affirmed in part, reversed in part, and remanded for proceedings

consistent with this opinion.




                                       8